      Case 4:19-cv-00226 Document 141-1 Filed on 05/06/20 in TXSD Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                 )
 RUSSELL, et al.                                 )
                                                 )
 Plaintiffs,                                     )
                                                 )              Case No. 4:19-cv-00226
 v.                                              )                  (Class Action)
                                                 )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                    )                U.S. District Judge
                                                 )
 Defendants.                                     )
                                                 )

                   SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFFS’
                     AMENDED MOTION TO CERTIFY CLASS (Dkt. 11)

           Plaintiffs submit this supplemental brief in support of their Amended Motion to Certify

Class, Dkt. 11, which they hereby incorporate in full. Plaintiffs concurrently file a First Amended

Complaint, adding two Named Plaintiffs, Christopher Clack and Maurice Wilson, who are

qualified to serve as Class Representatives for the Rule 23(b)(2) transitory class.

      I.       Typicality: The New Named Plaintiffs’ Claims Are Typical of the Proposed Class

           Mr. Clack and Mr. Wilson are being kept in jail because they are too poor to pay a secured

financial condition of release even though there has been no finding that their detention is

necessary. Exhibit 1 (Clack Declaration); Exhibit 2 (Wilson Declaration). Both Plaintiffs struggle

to meet the basic necessities of life and would be released from jail if they pay the sums required.

           Like the claims of the original Named Plaintiffs, the claims of Mr. Clack and Mr. Wilson

are “typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Mr. Clack and Mr.

Wilson are injured in the same way as the other class members: they are being detained following

hearings at which de facto detention orders were issued; their detention is due to their inability to

pay the amount of money required for their release; and their pretrial detention is being enforced



                                                     1
    Case 4:19-cv-00226 Document 141-1 Filed on 05/06/20 in TXSD Page 2 of 5



without any findings concerning their ability to pay and without any finding that their pretrial

detention is necessary to serve a compelling government interest in either court appearance or

public safety. Moreover, they are being detained without the procedural safeguards required for

issuing a valid order of pretrial detention, including consideration of alternatives to secured

financial conditions of release and findings on the record by clear and convincing evidence

explaining why pretrial detention is necessary based on the evidence.

         Mr. Clack and Mr. Wilson similarly rely on the same legal theories as the other class

members concerning whether Defendants’ policies and practices are unconstitutional. The proof

concerning whether the Defendants engage in those policies and the legal argument about whether

those policies are unlawful are critical for each class member in this case to establish the liability

of the Defendants. Thus, if the named Plaintiffs succeed in their claim that the Defendants’ policies

and practices concerning post-arrest detention as alleged in the First Amended Complaint are

unlawful, then that ruling will likewise benefit every other member of the class. That is the essence

of Rule 23(a)’s typicality requirement.

   II.      Mr. Clack and Mr. Wilson Satisfy the “Adequacy” Requirement

         The new Named Plaintiffs, as class representatives, will “fairly and adequately protect the

interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy analysis encompasses two separate

inquiries: (1) whether the named Plaintiffs have common interests with the other class members,

and (2) whether the representatives will adequately prosecute the action through qualified counsel.

Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 130 (5th Cir. 2005); Paxton v. Union Nat’l Bank,

688 F.2d 552, 562–63 (8th Cir. 1982).

         For the same reasons the original named Plaintiffs are adequate class representatives, see

Dkt. 2 at 14-18, Mr. Clack and Mr. Wilson are adequate as well. Both Plaintiffs Clack and Wilson



                                                  2
    Case 4:19-cv-00226 Document 141-1 Filed on 05/06/20 in TXSD Page 3 of 5



have agreed to act as class representatives. They have each met with the undersigned counsel and

discussed the responsibility of prosecuting a class action on behalf of all those similarly situated

individuals who are detained prior to trial without the required substantive findings and procedural

safeguards. Each named Plaintiff is familiar with the Defendants’ procedures challenged here and

the constitutional protections they seek to vindicate. They are dedicated to fulfilling the role and

duties of a class representative protecting the class members’ fundamental constitutional rights.

          Mr. Clack and Mr. Wilson are part of the class, share the class’ interests, and suffer the

same injuries as the class members. There are no known conflicts between the named Plaintiffs’

interests and the interests of the class members. The interests of the Named Plaintiffs and class

members are aligned: relief from unconstitutional pretrial detention. There are no named Plaintiffs

or class members who benefit from the denial of due process or equal protection while imprisoned.

Plaintiffs have also hired counsel who are willing to undertake financial responsibility for this

action pro bono and seek payment of costs and attorney’s fees only as permitted under 42 U.S.C.

§ 1988 and other fee-shifting provisions.

          Lastly, for the reasons stated in Plaintiffs’ Motion to Certify Class, Dkt. 11 at 21–24,

undersigned counsel are competent, zealous, and qualified to be appointed as Class Counsel. See

Fed. R. Civ. P. 23(g).

   III.      The Remaining Prerequisites for Class Certification Are Unchanged

          The numerosity and commonality requirements of Federal Rule of Civil Procedure 23(a)

remain unchanged since Plaintiffs first filed their Motion to Certify Class. For those same reasons,

Dkt. 11 at 10–18, the class should be certified and Plaintiffs Clack and Wilson should be designated

as Class Representatives.




                                                  3
    Case 4:19-cv-00226 Document 141-1 Filed on 05/06/20 in TXSD Page 4 of 5



   IV.      Conclusion

         For the reasons set forth above, and in Plaintiffs’ Motion to Certify Class, Dkt. 11, Plaintiffs

respectfully request that the Court certify the proposed class pursuant to Rule 23 of the Federal

Rules of Civil Procedure.



Date: May 6, 2020                                       Respectfully Submitted,

/s/ Alec Karakatsanis                                   /s/ Neal S. Manne
/s/ Elizabeth Rossi                                     Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                 Texas Bar No. 12937980
alec@civilrightscorps.org                               nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                          Lexie G. White
elizabeth@civilrightscorps.org                          Texas Bar No. 24048876
Civil Rights Corps                                      lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                      Joseph S. Grinstein
Washington, DC 20009                                    Texas Bar No. 24002188
Telephone: (202) 681-2721                               jgrinstein@susmangodfrey.com
                                                        SUSMAN GODFREY L.L.P.
s/ Liyah Brown                                          1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                            Houston, Texas 77002
Texas State Bar No. 24091906                            Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                        Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                     /s/ Michael Gervais
liyah@texascivilrightsproject.org                       Michael Gervais (Pro Hac Vice)
Peter Steffensen                                        mgervais@susmangodfrey.com
Texas State Bar No. 24106464                            SUSMAN GODFREY L.L.P.
Southern District No. 3327006                           1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                       Los Angeles, CA 90067
Texas Civil Rights Project                              Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                                    4
    Case 4:19-cv-00226 Document 141-1 Filed on 05/06/20 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on May 6, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi




                                               5
